      Case 1:21-cv-00678-SMV-JHR Document 12 Filed 09/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JESUS CARRETE,

       Plaintiff,

v.                                                                    No. 21-cv-0678 SMV/JHR

NEW MEXICO RACING COMMISSION,

       Defendant.

     ORDER FOR SUPPLEMENTAL BRIEFING AND SETTING ORAL ARGUMENT

Location:                     AT&T Teleconference Line
                              Call-in number: 888-363-4734
                              Code: 4382538

Date and time:                November 15, 2021, at 9:00 a.m. MST

Matter to be heard:           Defendant’s Motion to Dismiss [Doc. 3]

       THIS MATTER is before the Court on Defendant’s Motion to Dismiss in Lieu of Answer

for Failure to Comply with Rule 1-075 NMRA [Doc. 3], filed on July 28, 2021. Plaintiff responded

on August 9, 2021. [Doc. 8]. Defendant replied on August 23, 2021. [Doc. 10]. Having reviewed

the record, the briefing, and being otherwise fully advised in the premises, the Court will order

supplemental briefing on (1) whether the Tenth Circuit recognizes the implication of a property or

liberty interest in the disqualification of two horses from a single race and the suspension of

Plaintiff’s license for 15 days, see Castanon v. Cathey, 976 F.3d 1136, 1141 (10th Cir. 2020) (“The

owners’ arguments fail on the merits because the state racing officials did not deprive the owners

of a property or liberty interest.”); and (2) whether Defendant New Mexico Racing Commission

is a “person” under § 1983, see 42 U.S.C. § 1983; Will v. Mich. Dep’t of State Police, 491 U.S.
      Case 1:21-cv-00678-SMV-JHR Document 12 Filed 09/21/21 Page 2 of 2




58, 71 (1989) (construing a suit against the “Michigan Department of State Police” as a suit against

the State of Michigan and finding that a State is not a “person” under § 1983); Conner v. Rodriguez,

No. 10-cv-0512 WJ/WDS (D.N.M. Sept. 15, 2010), ECF. No. 20 (dismissing New Mexico

Department of Safety because it was immune from suit under § 1983).

       IT IS ORDERED that Defendant must file supplemental briefing on the above issues no

later than October 8, 2021. Plaintiff must file his response no later than October 22, 2021.

Defendant may reply no later than November 5, 2021. At the hearing, the Court will hear oral

argument on (1) whether Plaintiff’s failure to follow Rule 1-075 precludes his present claims;

(2) whether the Tenth Circuit recognizes a property or liberty interest that would be implicated by

the facts alleged in the Complaint; and (3) whether Defendant is a “person” under § 1983.

       IT IS SO ORDERED.




                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge
                                                             Presiding by Consent




                                                 2
